COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: JUAN VALERO,                          §               No. 08-22-00172-CR

                        Appellant.                §                 Appeal from the

                                                  §               384th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 20200D05272)

                                              §
                                            ORDER

       The reporter’s record was filed on September 22, 2022. Pursuant to Tex.R.App.P. 31.1,

the Court sets the following brief schedule: Appellant’s brief shall be due in this Court on or

before October 22, 2022 and the State’s brief shall be due no later than thirty days after the

Appellant’s brief is filed with this Court. A submission date will be determined at a later date and

the parties will be provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 23rd day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.